Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendments filed on 12/13/2019 and 3/19/2021 have been entered.
            It is noted there are two sets of drawings filed on 12/13/2019 with one of sets having 7 pages and missing Fig.1A.  Accordingly, this set of drawings has not been entered but the other set having 15 pages has been entered.

Drawings Objection 
The drawings are objected to because:
(1) In Fig.2B, 212’ has not been described in the specification.
(2) In Fig.3B, 4111’ and W’ have not been described in the specification. 
(3) In Figs.4B and 5B, 5081’ has not been described in the specification.
(4) In Fig.6B, 5082’ has not been described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 3, line 1, “area A” is not found in Figure 1A.
(2) On page 3, line 3, “area B” is not found in Figure 1B.
(3) On page 7, line 9, “top side 202” should read --top side 201--.           (4) On page 7, line 18, “back” should read --rear--.  Note line 12 of page 7.
(5) On page 7, line 20, reference numeral “401” is not found in any drawings.
(6) On page 7, line 27, “Plane P” is not found in any drawings.
(7) On page 8, line 1, “2017” should read --207--.  
(8) Reference element “31’” has been given two designations, namely, “a second retaining structure” as described on page 8 of the specification and “a first retaining structure” as described on page 13 of the specification.
(9) On page 8, line 17, “412’” is not found in any drawings.
(10) On page 9, line 7, “plane P’” is not found in any drawings.
(11) On page 9, line 11, “back” should read --rear--.
(12) On page 9, line 18, “302” is not found in any drawings.
(13) On page 9, line 22, “4” should read --4A--.  
(14) On page 9, line 24, “5021” is not found in any drawings.
(15) On page 11, line 19, “from “ should read --than--.
(16) On page 11, line 29, “L” is not found in any drawings.
(17) On page 12, line 17-18, “recess 5081” does not agree with Fig.5A.
(18) Reference numeral “5081” has been given two designations, namely, “recess” as described on page 12 of the specification and “flat portion” as described on page 13 of the specification.
(19) On page 13, line 22, “412’” is not found in any drawings.
(20) On page 15, line 12, “adjacent” (second occurrence) should be deleted.
(21) On page 17, line 27, “suing injection molding” should read --using injection molding--.
(22) On page 18, line 15, after “WO2010069389”, --, also published as U.S. Patent No. 9,440,282-- should be added.
Appropriate correction is required.

Claim Objection 
Claims 17-25 are objected to because of the following informalities: 
(1) In claim 17, lines 2-3, “at least two retaining structure” should read --at least two retaining structure--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 17-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) In claim 17, lines 11-12, there is no description in the original specification of how “the attaching portion of one of the at least two cutting elements being attached to the receiving portion of the other of the at least two cutting elements”.  Further, it does not appear the attaching portion 507 of the cutting element shown in Fig.5A is able to be coupled to the receiving portion 508 of the other cutting element, and the attaching portion 507’ of the cutting element shown in Fig.4B does not appear to be capable of being coupled to the receiving portion 508’ of the other cutting element.   

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint  inventor regards as the invention.
           (1) In claim 17, lines 11-12, it is not understood how the attaching portion of one of the at least two cutting elements being attached to the receiving portion of the other of the at least two cutting elements.  As the disclosed invention is understood, the attaching portion 507 is for attaching the cutting element 5 to the housing 2.  See page 10, lines 13-14 of the specification.  Also, the receiving portion 508 is for attaching the cutting element 5 to the housing 2.  See page 10, lines 22-25 of the specification.  There is no description of how the attaching portion of one of the at least two cutting elements being attached to the receiving portion of the other of the at least two cutting elements is accomplished.  
           (2) In claims 18 and 19, lines 2-3, “the at least two retaining structures” has no clear antecedent basis.  It is suggested “at least two retaining structure” cited at lines 2-3 of claim 17 be changed to --at least two retaining structures--.
           (3) In claim 19, lines 1-2, “the connecting structure” is vague.  Which one of the connecting structures does “the connecting structure” refer to?  It is suggested the phrase be changed to --the connecting structures--. 
           (4) Claim 22 does not agree with Fig.1A.  It is suggested the main body of the claim be changed to --one of the at least two cutting elements is attached to the housing adjacent the front wall, and the other of the at least two cutting elements is attached to the housing adjacent to the rear wall--.  As shown in the figure, it is the cap 4 that is attached to the rear wall 205, and it is the guard bar 3 that is attached to the front wall 204.

Remarks 
         It is to be noted that claims 17-25 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 U.S.C. 112(a) and 112(b).
    
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724